IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                     May 17, 2005 Session

           DAWN EILEEN SHANNON v. THOMAS REX SHANNON

                   Direct Appeal from the Juvenile Court for Shelby County
                       No. P-6621 George E. Blancett, Special Judge



                      No. W2004-02258-COA-R3-JV - Filed May 27, 2005


The trial court dismissed Plaintiff’s petition to register and modify a foreign decree of child support
for lack of jurisdiction. We reverse in part, affirm in part, and remand.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed in Part;
                            Reversed in Part; and Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which ALAN E. HIGHERS, J., and HOLLY
M. KIRBY , J., joined.

Barbara McCullough, Memphis, Tennessee, for the appellant, Dawn Eileen Shannon.

Loys A. Jordan, III, Memphis, Tennessee, for the appellee, Thomas Rex Shannon.

                                             OPINION

        Dawn Eileen Shannon (Ms. Shannon) and Thomas Rex Shannon (Mr. Shannon) were
divorced in July 1999 in De Soto County, Mississippi. At the time of the divorce, the parties were
residents of Mississippi and Mr. Shannon was employed in Memphis, Tennessee. The Mississippi
court awarded physical custody of the parties’ minor child to Ms. Shannon and ordered Mr. Shannon
to pay child support of $400 per month. Ms. Shannon and the minor child moved to Shelby County,
Tennessee, in July 1999. Mr. Shannon continues to reside in Mississippi and to be employed in
Tennessee.

       In March 2004, Ms. Shannon filed two petitions in the Juvenile Court of Shelby County,
Tennessee. She petitioned the Shelby County court to register the Mississippi child support order
and to modify the order to increase child support, for wage assignment, and to require Mr. Shannon
to maintain life insurance to benefit the minor child. Mr. Shannon was personally served in
Tennessee, and a subpoena duces tecum for his payroll records was served on his employer, which
produced the records.
        The juvenile court referee determined that the Mississippi order of support could be
registered in Tennessee and modified the order to increase child support from $400 per month to
$1,180 per month. The referee granted Ms. Shannon’s request for wage assignment and awarded
her attorney’s fees of $350. The referee’s recommendations were confirmed as the decree of the
court on April 26, 2003, and Mr. Shannon filed a petition for a rehearing before the judge on the
same day. The matter was heard on August 12, 2004, by Special Judge George Blancett. On August
12, 2004, the trial court dismissed Ms. Shannon’s petitions to register and modify the Mississippi
decree for lack of jurisdiction. Ms. Shannon appeals to this Court. We reverse in part, affirm in part,
and remand.

                                          Issues Presented

       Ms. Shannon presents the following issues for our review:

       (1)     Did the juvenile court err in denying the petition to enroll (register) the
               foreign decree of divorce?

       (2)     Did the juvenile court err in denying the petition to increase child support, for
               wage assignment, and for life insurance for the benefit of the minor child?

      Mr. Shannon moves this court for an award of court costs, expenses, and attorney’s fees as
damages for a frivolous appeal pursuant to Tennessee Code Annotated § 27-1-122.

                                        Standard of Review

       Ms. Shannon has filed no transcript or statement of the evidence in this Court. Thus, we
conclusively presume that the findings of fact made by the trial court are supported by the evidence
and are correct. J.C. Bradford & Co. v. Martin Constr. Co., 576 S.W.2d 586, 587 (Tenn. 1979).
Subject matter jurisdiction is a question of law which we review de novo, with no presumption of
correctness. Northland Ins. Co. v. State, 33 S.W.3d 727, 729 (Tenn. 2000).

                                              Analysis

       We begin our analysis by noting that the trial court made no findings of fact in this matter
but merely dismissed the action for lack of jurisdiction without specifying whether its determination
was predicated on lack of personal or subject matter jurisdiction. In her brief to this Court, Ms.
Shannon asserts the trial court had personal jurisdiction over Mr. Shannon pursuant to Tennessee
Code Annotated § 36-5-2201 and jurisdiction to modify the order of support under Tennessee Code
Annotated § 36-5-2205. Mr. Shannon, on the other hand, asserts Tennessee Code Annotated § 36-5-
2201 and § 36-5-2205 are inapplicable in this case. He further asserts that Ms. Shannon has failed
to address in her brief and has, therefore, waived whether she complied with the statutory
requirements of § 36-6-229 to register the Mississippi support order. He also submits that Tennessee



                                                 -2-
Code Annotated § 36-5-2611 is the provision applicable to modification of foreign child support
orders.

        We first dispense with Ms. Shannon’s assertion that the courts of this state have subject
matter jurisdiction to modify the Mississippi child support order under Tennessee Code Annotated
§ 36-5-2205. Section 36-5-2205 defines the parameters within which Tennessee may exercise
continuing, exclusive jurisdiction over child support orders issued in Tennessee. It is inapplicable
here.

        Section 36-5-2201 provides, in pertinent part, that the courts of this state may exercise
personal jurisdiction over a nonresident in a proceeding to establish, enforce, or modify a support
order where the individual has been personally served with notice in this state or where there is any
basis consistent with the constitutions of this state and the United States for the exercise of personal
jurisdiction. Tenn. Code Ann. § 36-5-2201 (1), (8) (2001).

        In this case, it is undisputed that Mr. Shannon is a nonresident of Tennessee, is employed in
Tennessee, and was personally served with notice of Ms. Shannon’s petition at his place of
employment in Memphis. Additionally, at oral argument, counsel for Mr. Shannon conceded
personal jurisdiction for registration and enforcement purposes. Accordingly, the courts of this state
may properly exercise personal jurisdiction over Mr. Shannon under § 36-5-2201 for the purposes
of enforcing the Mississippi child support order. Insofar as the trial court’s dismissal was based on
lack of personal jurisdiction, we reverse.

        We next turn to Mr. Shannon’s assertion that Ms. Shannon has failed to demonstrate that she
has complied with § 36-6-229 and that the order of support cannot, therefore, be modified under §
36-5-2611. We begin our analysis of this issue by noting that § 36-6-229 is applicable not to child
support orders, but to the registration of child custody orders. The correct procedure for the
registration of a child support order for enforcement purposes is prescribed in § 36-5-2602, and §
36-5-2609 prescribes the procedure for registration for the purpose of modification of child support
orders.

        Under § 36-5-2609, a party seeking to modify a foreign child support order must first register
the order as provided in subpart A (subsection 2602) of the chapter. Subpart A provides that a
foreign order may be registered in this state by sending the trial court in the county with appropriate
jurisdiction:

               (1) A letter of transmittal to the tribunal requesting registration and
       enforcement;
               (2) Two (2) copies, including one (1) certified copy, of all orders to be
       registered, including any modification of an order;
               (3) A sworn statement by the party seeking registration or a certified
       statement by the custodian of the records showing the amount of any arrearage;
               (4) The name of the obligor and, if known:


                                                  -3-
                 (i) The obligor’s address and social security number;
                 (ii) The name and address of the obligor's employer and any other source of
         income of the obligor; and
                 (iii) A description and the location of property of the obligor in this state not
         exempt from execution; and
                 (5) The name and address of the obligee and, if applicable, the agency or
         person to whom support payments are to be remitted.
                 (b) On receipt of a request for registration, the registering tribunal shall cause
         the order to be filed as a foreign judgment, together with one copy of the documents
         and information, regardless of their form.
                 (c) A petition or comparable pleading seeking a remedy that must be
         affirmatively sought under other law of this state may be filed at the same time as the
         request for registration or later. The pleading must specify the grounds for the remedy
         sought.

Tenn. Code Ann. § 36-5-2602 (2001).

        Under this section, the trial court has jurisdiction to register the Mississippi order of support
for enforcement purposes. Accordingly, we reverse dismissal of Ms. Shannon’s petition to register
the Mississippi order for enforcement purposes for lack of subject matter jurisdiction. We remand
for determination of whether Ms. Shannon has complied with the statutory provisions governing
registration of foreign orders of support.

        After a foreign order of support has been registered in this state, it may be enforced in this
state. However, unless § 36-5-26131 applies, it may be modified pursuant to § 36-5-2611 only if
certain conditions are met. Section 36-5-2611 provides that a foreign child support order may be
modified in Tennessee only if after notice and hearing the court finds:

                  (1) The following requirements are met:
                  (i) The child, the individual obligee, and the obligor do not reside in the
         issuing state;
                  (ii) A petitioner who is a nonresident of this state seeks modification; and
                  (iii) The respondent is subject to the personal jurisdiction of the tribunal of
         this state; or
                  (2) The child, or a party who is an individual, is subject to the personal
         jurisdiction of the tribunal of this state and all of the parties who are individuals have
         filed written consents in the issuing tribunal for a tribunal of this state to modify the
         support order and assume continuing, exclusive jurisdiction over the order. However,
         if the issuing state is a foreign jurisdiction that has not enacted a law or established


         1
          Section 36-5-2613 provides that the courts of this state have jurisdiction to modify a foreign order of support
when all of the parties who are individuals reside in this state and the child does not reside in the issuing state. It is
undisputed that Mr. Shannon does not reside in Tennessee.

                                                           -4-
       procedures substantially similar to the procedures under parts 20-29 of this chapter,
       the consent otherwise required of an individual residing in this state is not required
       for the tribunal to assume jurisdiction to modify the child support order.
               (b) Modification of a registered child support order is subject to the same
       requirements, procedures, and defenses that apply to the modification of an order
       issued by a tribunal of this state and the order may be enforced and satisfied in the
       same manner.
               (c) A tribunal of this state may not modify any aspect of a child support order
       that may not be modified under the law of the issuing state. If two or more tribunals
       have issued child support orders for the same obligor and child, the order that
       controls and must be so recognized under § 36-5-2207 establishes the aspects of the
       support order which are nonmodifiable.
               (d) On issuance of an order modifying a child support order issued in another
       state, a tribunal of this state becomes the tribunal having continuing, exclusive
       jurisdiction.

Tenn. Code Ann. § 36-5-2611 (2001).

        In the case now before us, Mr. Shannon continues to reside in the issuing state of Mississippi,
and the petitioner, Ms. Shannon, is not a nonresident of this state. Further, there is nothing in the
record to suggest that the parties have filed written consent in the Mississippi court for the courts of
Tennessee to assume jurisdiction over the order of support. Until such time as the requirements of
§ 36-5-2611 are met, the issuing court continues to have continuing, exclusive jurisdiction over an
order of child support. See Tenn. Code Ann. § 36-5-2611 comments to official text. Therefore, in
the current case, Tennessee courts do not have subject matter jurisdiction to modify the Mississippi
order of support. Accordingly, we affirm dismissal of Ms. Shannon’s petition to modify the
Mississippi child support order.

                                               Holding

         We reverse the trial court’s determination that it does not have jurisdiction to register the
Mississippi order of support for enforcement purposes. We remand for a determination of whether
Ms. Shannon has complied with the statutory requisites for registration and enforcement of the
Mississippi order. We affirm the trial court’s determination that it does not have subject matter
jurisdiction to modify the Mississippi child support order under § 36-5-2611 where the obligor, Mr.
Shannon, remains a resident of Mississippi and the petitioner, Ms. Shannon, is not a nonresident of
Tennessee, and where the parties have not filed written consent in the Mississippi court for a court
of this state to modify the support order and assume continuing, exclusive jurisdiction over the order.
The courts of Mississippi retain continuing, exclusive jurisdiction over this order of child support.




                                                  -5-
This matter is remanded for further proceedings consistent with this opinion. We deny Mr.
Shannon’s request for damages for a frivolous appeal. Costs of this appeal are taxed one-half to the
Appellee, Thomas Rex Shannon, and one-half to the Appellant, Dawn Eileen Shannon, and her
surety, for which execution may issue if necessary.



                                                      ___________________________________
                                                      DAVID R. FARMER, JUDGE




                                                -6-